Beekman, P. J.
The question brought mp for review concerns the power of the court below, in adjusting the costs and disbursements of the action, to tax and allow to the respondent the sum of $10 paid by it for the services of an expert witness who testified for it on the trial. There is no authority for such an allowance. The fees of witnesses attending the trial in a District Court are fixed by section 1370 of the New York City Consolidation Act, and *716only such as the'statute sanctions can be allowed. Although it may be necessary, in order to secure expert evidence, to pay the witness compensation for the service which is required of him, outside of the allowance prescribed by law for his attendance, it is well- settled that the sum so paid cannot be included in the taxable disbursements of the action. Matter of Bender, 86 Hun, 570. Judgment' modified by deducting therefrom the sum of $10, and as so modified, affirmed, without costs.
GildebSlbeve and GiEgebich, JJ., concur.
Judgment modified, and as modified, affirmed, without costs.